Mr. Abel Acosta¥Clerk l
Court of Criminal Appeals of Texas

P.O.Box 12308, Capitol Station
Austin, Texas 78711

Dear Clerk, . July 8,2015
Please find enclosed Applicants Reply to States Response

to his writ of habeas corpus-writ no. WR-82,685~01,

Cause No. B-35,839-A.

Your attention to this matter is appreciated.

Billy W..Haynes
#1723231 Clements H/S
9601 Spur 591
Amarlllo, Texas 79107

RECE|VED |N
couRT oF cR:MaNALAPPEALs

_JuL 132915

Abe!Acosia,Gler£<

 

 

CAUSE NO. B-35,839-A
WRIT NO. WR-82,685-01

EX parte ’ lIN‘THE DISTRICT COURT
' 1618t; JUDICIAL DISTRICT

BILLY WAYNE HAYNES ' ` ECTOR COUNTY, TEXAS

APPLICANTS REPLY TO STATES RESPONSE AND.
PROPOSED FINDINGS OF FA€T AND GONCEUSiONS `
TO APPLIGANTS WRIT OF HABEAS G©RPUS 11.07

 

f’ . GROUND 1

State argues Applicant has provided no evidence proving or even
implying that jailhouse informant Micah May gave false or mis-
leading testimony.~

APPLICANT-REPLY.`
Applicant has requested a evidentiary hearing at every opport
-unity so that he could in fact establish the record for the'
Courts. With a hearing and the assistance of counsel for the
purpose.of the hearing, he would be able to show that May did
give false and misleading testimony, but was not afforded that
opportunity.

Applicant contends that the State knew May's testimony was
indeed false, but used it anyway, in an attempt to corroborate

l accomplice witness testimony; The State did not introduce May's
letter into evidence, only chose to ask him certain questions on
the stand; May had his own version of the events, and did not
corroborate any of the testimony from any other witness.

Anyone reading it and knowing the facts of the case_could
easly see May was only hoping to get something in return for his
false testimony§.as he done so.

Surely the State done a investigation on May, to see if he
could have actually talked to Applicant5 and discovered that he
never lived around him, no shared activities. This was May's
Second attempt to sell his lies, he wrote the State in the end
of 2010, but they_didn‘t-use-that,»and ten to.14 days before
trialj they decide to use his second letter. How convenient.

Applicant has tried to obtain a copy of May's letter? he even

wrote to Mr.Leach-trial counsel¥and requested it, and in a reply

2.

 

dated January 30,2013, was told quote;" I looked for a copy of
May’s statement, but could.not find it.": Applicant has.done all
,he could to obtain a copy of May's letter.to the.State.
lt was his hopes that he could have requested and got a copy in.
a hearing. 7 n
State argues that discrepencies in testimony do not alone
make a case for perjury¢Losada v. wstate,721 S.w 2d 305(T.c.A.
1986) and that may be so, but:there where way`more then just a
few discrepancies in May's statement, he had a totally different`
version; Ex parte Weinstein,421 SW3d 656~67L(T.C.A.2014)-Testimony
need not be perjured to constitute a due process violation;
rather, it is sufficient that the testimony was false.
Applicant never contended that May testified that he shared
Common activities, as is the States contention, he said that
May has never been housed with Applicant} they Shared no
common activities, in an attempt to show that it never happend3
there was never an opportunity; and Applicant has NEVER had a`
conversation with May on any level! May was moved to the same
housing area, 2000 block, only after he agreed to testify for
the State against Applicant, and this was against his wishes.
(RR vol 11 241). `
Applicant maintains that State used false testimony from
one of its witness to secure the'conviction; a violation of
his due process,_U.S.C.Amend;lé, Texas Const.l§§lO;IQ; and it
capitalized on it.in its closing arguments-US.v.Sanfilippo,.
564 F.zd 176;179(5ch cir.1977)'5tates_closing arguments`
(RR vol 13 34) "he told Micah May, excuse the racial slur,

that bitchass mexican got what he deserved"

3.

 

 

Ihis was the last thing the jury heard before retiring to begin
deliberations. _ n bn

The Court of Criminal'Appeals has held that, the due process
clause of the Fourteenth Amendment is violated where the state
knowingly uses perjured testimony to obtain a conviction. fx parte
Ghahreman,332 SW$d.470,483(T.C.A.2011)
US v;Bagley5473 U}S.667,669,105 S.Ct.3375(1985)-The Supreme Gourt
has suggested that the knowingly use of "false" testimony is%.
treated the same as knowingly use of perjerd testimonyi-

Applicant has shown diligence in trying to obtain a copy of
Mays letter, as well as trying to get a hearing so that he can
properly establish the record to support.his'claims outlined in
his writ of habeas corpus, but was denied the opportunity by
the court. He contends he has never had a conversation with
Micah May, there has never been an opportunity to do so, and
can prove this with the assistance of'a hearing-and counsel for
the purpose of the hearing.

Applicant prays this court GRANT relief.sought, or in the
alternative; order the.trial court to hold a hearing so that
he can establish the record.

GROUND 2.

State contends that trial counsel was not ineffective for
failing to investigate May is without merit; and that no
evidence was presented to sustantiate Applicant's claims,
and he failed to show what an investigation would have shown.

APPLICANT'S REPLY.
Applicant did,.in his memorandum in support of his.writ, show

what an investigation would have shown. May has never lived in
»a cell with nor around Applicant, there was never an-oppottunity

4.

 

 

for Applicant to have a conversation with May; among other things.
lf counsel had done a investigation, prior to trial, he would
have been able to show that what May.claimed was in deed false.
Counsel had asked Applicant who was May and was told he did not
know, that should have by itself warranted a investigationy and
when counsel requested an interview with May through his counsel,
and was told no, that should have added to the need for an`
investigation. (RR vol 11 233). Counsel did not object to May's
testimony, only parts, and he objected to the purported threat
by May, but nothing'more-_

The courts of appeals are in agreement that failure to conduct
any pretrial investigation generally constitutes a clear instance
Of ineffectivenessu See,e.g`,Sullivan,Sl@ F»Zd at 1391-92_
(prefunctory attempts to contact,.attempts to contact witness
not reasonable); Code v. Montgomery,799 F.Zd 1481,1483(11th_0ir.
1986)(counsel's performance fell below competency standard
where he interviewed-only one.witness); Nealy v} Cabana,764 F.Zd
1173,1177(5th Cir)"[A]t a minimum counsel has the duty to inter-
view potential witnesses and to make an independant investigation
of the facts and circumstances of the case."@

"The complete failure to investigate potentially corroborating
witnessesi;.can hardly be considered a tactial decision." ?
Sullivan'v;Fairman,SiQ F;Zd 138251391(7th Cir.1987)Lr

In counsels affidavit? he offers no reason for his failure to
investigated only mentions what May testified to, that he never
testified to living around.Applicant;,Applicants_claims.involve`
pre-trial investigations. Counsel gives no reasoning for_thiss
"[A]n attorney must engage in~a reasonable amount of prevtrial

investigation and at 'a.minimu;..interview potential witnesses'

and make-an independant investigation of the facts and circun-
stances in the case." Bryant v. Scott,28 F.3d 1411,1420(5th.€ir»
1994)(quoting Nealy v. Cabana,764'F.2d 1173,1177(5th:0ir.1985).

State argues that if Leachs performance was somehow deficient
for failing to discover what Applicant claims he should have,
Applicant cannot show that this error was so serious that there
exist a reasonable probability that the proceedings would have
`been different. l

Applicant fails to see how counsels failure to investigate the
States potential witnesses could not have effected the outcome of
the trial. State used May in an attempt to corroborate accomplice
witness.testimony.'They argued that Applicant was boasting, that'
he admitted to May, then in its closing arguments; reiterated_~
his:false testimony in its closing argumentsl Mast false testimony
also had an effect on Applicants direct review; The only other
testimony was from accomplice witnesses, and a conviction cannot
be obtained on their testimony. T.C.CrP;art,38.14.

Counsel states-in his affidavit that had Applicant wanted to
refute the false.testimony§ he could have done so; but fails to
mention he strongly advised Applicant to not to take the stand,
for the State could bring up any alleged bad acts, whether true
or not, if he did.(RR vol 12 6), Applicant Should not be forced
to forfeit his right to remain silent in order to refute any of
the States?witnesses, especially ones that counsel has a duty to
investigate, but failed to do so;'

Applicant prays this Court Grant relief

6.

 

GROUND 3.

State contends that Applicants claim of.Ineffective Assistance
of counsel for failure to investigate States witness Marcela
McKinney,'is:without“merit;

APPLICANT'S REPLY;

Again, State claims Applicant has submitted no evidence in
support of his claims. Applicant has tried.at any and all times`
to request a hearing? but has been denied. IE-the.trial courts
won't give Applicant a hearing so that he can properly establish
a record, it is no fault of his. He is doing the best he can to
show the court what he says is true.

State contends that Applicant should forfiet his right to remain
silent, in order to refute the testimony of one of its witnesses.
Applicant maintains that he should not have to forfiet any of
his rights in order to refute any of the States witnesses.

Counsel again does not offer any explanation in his affidavit
as to why he failed to investigate States witness Marcela`McKinny
but does state that Applicant could have waived his right to'
remain silent to refute her testimony; even though.he strongly
advised against doing so.(RR vol 12 6). Applicant should not
have to waive any/of.his Constitutional rights because counsel
failed to perform his duty, to investigate States witnesses.

Code v. Montgomery,799 F;Zd 1481,1483(11 th Cir.1986);Nealy v.
Cabana,764`F¢2d 1173,1177(5th Cir;1985);Sullivan v. Fairman,

819 F.Zd_1382,l391(7th Cir;1987);Bryant v. Scott,28 F.3d 1411,1420
(5th»cir;1994).' ` '

`State claims there was no other eyewitnesses to Applicants

 

confrontation with'McKinney, that is false, Had counsel done an
investigation5_he~dould have found that it was not»McKinneyfwho
claimed she-was in directicontrol of Applicant, but her direct
supervisor Cpl. Wilson. Applicant wasn't allowed out of the cell
until someone was there with cuffs and shackles; and McKinney was
in the picket at all times, the confrontation happend infront of,
Cpl.Wilson;_he just told Applicant to ignore here She has a history
of doing.this, as §he testified to (RR vol 11 260,261);

Again, counsel offers no reasoning in his affidavit as to why
'he.failed to investigate the States witnesses. bb

Applicant prays this Court GRANT.relief.

GROUND 4,

States contention that-Applicants* claim of lneffective
Assistance on counsel for failure to object to the States use
of his tattoo's is without merit.

APPLICANTPS REPLY.

Applicant contends counsel should have objected to the admittance
of his tattoo's, specifically, States exhibit Noz82; a picture of_
"Lightning bolts" on his neck. State had already~submitted~other-
pictures, namely of Applicants.“patch"'and it was never denied
that he was a member of the Aryan Circle; so the only reason
the State used the "bolts" was to inflame the minds and passions
of the jury; as seven out of twelve, plus the alterane jurors
were hispanic. There is nothing that suggest anything in'the',
picture that has to do with anything other then Applicants beliefs.
No lettering, no numbering,~nothing..States_"expert.witness" on

Gangs, Billy Bloom, even testified that their meaning was in a

8.

 

"further belief in'national'socialisim"'and were.”nazi Germany
Waffen SS";(RR vol 10 193). lt is Applicants contention,ithe State
used them to make.Applicant look like a "raging racist" as if
race was apart of the issue, when in fact, noone knew who was
who, much less their race. lt was done in contention;tojMay's
false~testimony,_"that'bitchass mexican got.what he deserved",
which was never stated by Applicanti They were posted on a wide
screen so the jury was.sure to see them.

lt was materialy'as'it more.likely-thenfnotyiinvoked the
passion§ and emotions of the hispanic jurors. l

Applicant prays this'Gourt Grant relief

GROUND 5§"_

State contends Applicant's claim of Ineffective Assistance of
counsel for failure to request an accomplice by law instruction
on both Chunn and Griffin is without'merit}

APPLICANT{S REPLY,

State argues that.€hunn just ”rode along", that he was in no way
culpable;_Applicant disagrees. Counsel should have requested an
accomplice by law instruction, due to both Chunn and Griffins own
testimony. Even the Appellate Court-Eastland found that Chunn,
was "some evidence that Chunn.may have committed an act to
promote the commission of the offense."_See,Haynes v.State,2013
Tex.App.LEXis-7232(Tex.App.Eastland June 13,2013 pét;ref'd).

Chunn was told to go home by Kevin Jackson(RRvolll 104-05)
and he refused, He knew all in the car with him was Aryan Circle
(RR vol 11 200) admitted he got out of the:car when they got to

Hughes(RR vol 11 203),.he was a willing participant.from_the

9.

 

start. He had more then a culpable state, and the only reason he
nor Griffin was chargedy was per.detective D;Bass,~they were not
believed to be Aryan Circle (RR vol 10 27). Griffin testified
that he was in fact a member of the Aryan Circle on the.night of
the offense (RR vol 11 185) and that he was all for taking care-
of business(RR vol 11 190-91), so much for.det;Bass's theory, the
Same could be said for Chunn; but because he didn“t admit it? He
was not some innocent Person as the'State-contends; and counsel
should have requested the instruction by law on both Ghunn and
Griffin..
Hannah Fierros(RR vol 11 51) testified that.everyone-knew that
they were going to the Barina residence to retaliate for what had
happend to her and Scott earlier that night;
A witness is culpable as a party to the offense in which the
defendant was charged if he acted "with the intent to promote
or assist the commission of the offense.”Tex.Penal Code ANN §
7.02(a)(2)(West~2011)
A person acts intentionally, or with respect to the nature of his
conduct or to a result of his conduct when it is his conscious
objective or desire to engage in the conduct or cause the result,
Tex.Penal Code §6.03(a). 9
Awdn§§ssunusasamarumlkeiscdtkzlbazuexflnwaaniwewdn§sUBtmuy
isvimeih/de